DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.	Examiner notes that the claims are viewed to NOT invoke 112 (f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 14-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 3 recites “wherein the processing unit is further configured compare the operational measurement data with a further of the at least one threshold level if the operational measurement data exceeds all threshold levels being lower to the further of the at least one threshold level.”  This limitations does not make sense and is therefore indefinite.  The claim seems to imply that if the operational measurement exceeds all thresholds, then one of the thresholds (one of the ‘all thresholds’) is compared with the operational measurement data.  However since all the thresholds were compared with the operational measurement data, it is not clear why you would need to compare again.	Claims 6, 18 recite “after a predetermined period”.  However it is not clear what “after” is with respect to.  What point in time is the beginning of the predetermined period?  When does it start?  Such a starting point time must be clear to define the point “after”, and is therefore indefinite.	Claims 14-16 recite “the method according to”.  However these claims do not recite any method.  There is insufficient antecedent basis for this limitation in the claim.

	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7-10, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar (US 2012/0330577 A1) in view of Shelton (US 2019/0201030 A1).
	With respect to Claim 1 Kar teaches 	A motor drive for monitoring operational measurement data of an electric motor having at least one operating point, wherein the electric motor is configured to drive a load, the motor drive comprising (See Para[0002] an electric motor can generate vibrations due to small levels of imbalance of its shaft, misalignment of its shaft relative to its load) 	a measurement unit for acquiring initial measurement data for at least one of the operating points of the electric motor, wherein the initial measurement data comprises sensor data and/or estimated data (See Para[0019] Vibration levels of the machine 104 may be measured to determine the condition or health of the machine); 	a processing unit for determining a baseline from the initial measurement data for the at least one operating point (See Fig 1 Component 110 and Component 114 and See Para[0018] The analyzer 102 may generate a baseline vibration signature of the machine); 	an output unit (See Fig 1 Component 118 and Para[0025] For example, the user interface 118 could represent a display device); 	wherein the processing unit is configured to generate at least one threshold level for the at least one determined baseline, while the electric motor is on an on state or an off state (See Para[0006] an apparatus includes at least one memory unit configured to store one or more threshold values, each associated with a specified machine type. The apparatus also includes at least one processing unit configured to obtain a baseline vibration level of a machine and normalize the baseline vibration level with a specified one of the one or more threshold values to generate a normalized baseline vibration level); 	wherein the at least one threshold level defines a level of deviation from the determined baseline (See Para[0033] the initial baseline measurements may be normalized with a specified threshold value such that deviations may be compensated for in the initial baseline signature measurements), 	However Kar is silent to the language of	wherein the output unit is configured to provide the at least one threshold level resulting in conditions for monitoring the operational measurement data of the electric motor.	Nevertheless Shelton teaches	wherein the output unit is configured to provide the at least one threshold level resulting in conditions for monitoring the operational measurement data of the electric motor. (See Fig 124)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kar wherein the output unit is configured to provide the at least one threshold level such as that of Shelton.	One of ordinary skill would have been motivated to modify outputting the thresholds, would allow one to easily see if the threshold was exceeded or not and would provide a useful visualization of the data.

	With respect to Claim 2 Kar teaches	The motor drive according to claim 1, 	wherein the measurement unit is configured to receive operational measurement data for an operating point of the electric motor , wherein the processing unit is further configured to determine the threshold levels that are exceeded by the operational measurement data corresponding to the operating point. (See Para[0058]
	With respect to Claim 4 Kar is silent to the language of	The motor drive according to claim 2, 	wherein the processing unit is further configured to provide a monitoring signal indicating the number of threshold levels being exceeded by the operational measurement data, wherein the operational measurement data preferably comprises more than one measured signal and/or more than one estimated signals.	Nevertheless Shelton teaches	wherein the processing unit is further configured to provide a monitoring signal indicating the number of threshold levels being exceeded by the operational measurement data (See Fig 124), wherein the operational measurement data preferably comprises more than one measured signal and/or more than one estimated signals (Examiner notes that preferably is not viewed as a positive recitation and therefore this limitation is not given patentable weight.).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kar wherein the processing unit is further configured to provide a monitoring signal indicating the number of threshold levels being exceeded by the operational measurement data such as that of Shelton.	One of ordinary skill would have been motivated to modify Kar, because such a monitoring signal would indicate abnormalities and would indicate maintenance may be necessary.	With respect to Claim 7 Kar teaches	The motor drive according to claim 1, 	wherein the processing unit is further configured to provide at least one automatically or manually provided value as the at least one generated threshold level, wherein the at least one automatically or manually provided value (See Para[0046]) preferably is a factory default value for the electric motor Examiner notes that preferably is not viewed as a positive recitation and therefore this limitation is not given patentable weight..	With respect to Claim 8 Kar teaches	The motor drive according to claim 1, 	wherein the measurement unit is configured to acquire at least a portion of the initial measurement data during a transition of the electric motor between two of the plurality of operating points (See Para[0020]).	With respect to Claim 9 Kar teaches	The motor drive according to claim 1, 	wherein the at least one operating points is a speed profile of the electric motor (See Para[0058]).	With respect to Claim 10 Kar teaches	The motor drive according to claim 1, 	wherein the initial measurement data and the operational measurement data comprise different kinds of data (See Para[0063]), wherein the kinds of data preferably comprise vibration data, load data, flux data, torque data, current data, data from stator windings, temperature, humidity, lifetime, and/or operating hours data, etc (Examiner notes that preferably is not viewed as a positive recitation and therefore this limitation is not given patentable weight.).	With respect to Claim 13 Kar teaches	A method for monitoring operational measurement data of an electric motor having at least one operating point, the method comprising the following steps (See Para[0002] an electric motor can generate vibrations due to small levels of imbalance of its shaft, misalignment of its shaft relative to its load) : 	acquiring initial measurement data for at least one of the operating points of the electric motor using a motor drive according to claim 1 (See Para[0019] Vibration levels of the machine 104 may be measured to determine the condition or health of the machine; 	receiving an operating point signal indicating the operating point of the electric motor (See Para[0019] Vibration levels of the machine 104 may be measured to determine the condition or health of the machine; 	determining a baseline from the initial measurement data for each operating point (See Fig 1 Component 110 and Component 114 and See Para[0018] The analyzer 102 may generate a baseline vibration signature of the machine); 	generating at least one threshold level for the determined baseline; wherein the at least one threshold level defines a level of deviation from the determined baseline; and (See Para[0033] the initial baseline measurements may be normalized with a specified threshold value such that deviations may be compensated for in the initial baseline signature measurements)	providing the at least one threshold level resulting in conditions for monitoring the operational measurement data of the electric motor. (See Para[0033] the initial baseline measurements may be normalized with a specified threshold value such that deviations may be compensated for in the initial baseline signature measurements)	With respect to Claim 19 Kar teaches	The motor drive according to claim 2, 	wherein the processing unit is further configured to provide at least one automatically or manually provided value as the at least one generated threshold level (See Para[0046]), wherein the at least one automatically or manually provided value preferably is a factory default value for the electric motor. ( Examiner notes that preferably is not viewed as a positive recitation and therefore this limitation is not given patentable weight)

Claim(s) 5, 11, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar (US 2012/0330577 A1) in view of Shelton (US 2019/0201030 A1) as applied to claim 1 above, and further in view of Fayfield (US 2019/0064034 A1).

	With respect to Claim 5 Kar is silent to the language of	The motor drive according to claim 4, 	wherein the monitoring signal is a warning signal if the measurement value exceeds one of the at least one threshold level, wherein the monitoring signal is an alarm signal if the operational measurement data exceed all of the at least one threshold level.	Nevertheless Fayfield teaches	wherein the monitoring signal is a warning signal if the measurement value exceeds one of the at least one threshold level, wherein the monitoring signal is an alarm signal if the operational measurement data exceed all of the at least one threshold level (See Para[0034],[0035]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kar wherein the monitoring signal is a warning signal if the measurement value exceeds one of the at least one threshold level, wherein the monitoring signal is an alarm signal if the operational measurement data exceed all of the at least one threshold level such as that of Fayfield.	One of ordinary skill would have been motivated to modify Kar, because the threshold would indicate the severity and thus would notify a user the danger level.	With respect to Claim 11 Kar is silent to the language of	The motor drive according to claim 1, 	wherein the measurement unit is a frequency converter for driving the electric motor.	Nevertheless Fayfield teaches	wherein the measurement unit is a frequency converter for driving the electric motor. (See Para[0074])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kar wherein the measurement unit is a frequency converter for driving the electric motor such as that of Fayfield.	One of ordinary skill would have been motivated to modify Fayfield because a frequency converter would allow one to determine that the band surrounding the motor fundamental frequency may represent a loose motor state of a target motor.	With respect to Claim 14 Kar teaches	The method according to claim 11, 	wherein the method further comprises the steps: receiving operational measurement data for an operating point of the electric motor, and determining the threshold levels that are exceeded by the operational measurement data corresponding to the operating point (See Para[0042]).	With respect to Claim 16 Kar teaches	The method according to claim 14, 	wherein the method further comprises the step: initiating a maintenance process based on the monitoring signal if the monitoring signal indicates that the operational measurement value exceeds at least one of the threshold levels. (See Para[0051] and Fig 7A.)


Claim(s) 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar (US 2012/0330577 A1) in view of Shelton (US 2019/0201030 A1) as applied to claim 1 above, and further in view of Sloo (US 2015/0100167 A1).	With respect to Claim 12 Kar is silent to the language of	The motor drive according to claim 1, 	wherein at least the processing unit is connected to a further Cloud based device, wherein the processing unit is configured to receive at least one threshold level for the at least one determined baseline by the Cloud based device as the at least one generated threshold level, wherein the Cloud based device is configured to determine a baseline from the initial measurement data for the at least one operating point.	Nevertheless Sloo teaches	wherein at least the processing unit is connected to a further Cloud based device, wherein the processing unit is configured to receive at least one threshold level for the at least one determined baseline by the Cloud based device as the at least one generated threshold level, wherein the Cloud based device is configured to determine a baseline from the initial measurement data for the at least one operating point (See Para[0201])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kar wherein at least the processing unit is connected to a further Cloud based device, wherein the processing unit is configured to receive at least one threshold level for the at least one determined baseline by the Cloud based device such as that of Sloo.	One of ordinary skill would have been motivated to modify Kar, because receiving the threshold from the server would mean that the threshold would not have to be stored locally and would improve storage usage by using the cloud.	With respect to Claim 15 Kar is silent to the language of	The method according to claim 12, 	wherein the method further comprises the step: providing a monitoring signal indicating the number of threshold levels being exceeded by the operational measurement data.	Nevertheless Shelton teaches	wherein the method further comprises the step: providing a monitoring signal indicating the number of threshold levels being exceeded by the operational measurement data (See Fig 124), wherein the operational measurement data preferably comprises more than one measured signal and/or more than one estimated signals.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kar to provide a monitoring signal indicating the number of threshold levels being exceeded by the operational measurement data such as that of Shelton.
	One of ordinary skill would have been motivated to modify Kar, because such a monitoring signal would indicate abnormalities and would indicate maintenance may be necessary.	Examiner notes that with regards to claims 3, 6, 17, 18, 20, prior art could not be applied to these claims due to the 35 U.S.C. §112(b) Rejections discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Dorr (US 2013/0345908 A1) teaches a monitoring device which provides detection time periods for detecting sensor signals of the at least sensor device, provides a threshold value, with which the number of overshoots thereof by the sensor signals within detection time periods is determined, and determines, from the number of overshoots in each case within the detection time periods, a value for the operating state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863